DETAILED ACTION
This is a non-final Office action in response to the remarks filed 09/30/2021.

Status of Claims
Claims 1-20 are pending;
Claims 1-6 and 16-18 are original; claims 7-15, 19, and 20 have been withdrawn;
Claims 1-6 and 16-18 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant's election without traverse of Species A1 (Figure 2) and Species B3 (Figure 6) in the reply filed 09/30/2021 is acknowledged.
The applicant submits in the reply filed 09/30/2021 that claims 1-6, 10-13, and 16-18 read on the elected species.  Accordingly, claims 7-9, 14, 15, 19, and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Upon review of the claims, the Examiner further finds that claims 10-13 do not read on the elected species for the following reasons:
not comprise "a connecting bar and a fastening end fastened to the connecting bar" as recited in claim 10.  The claimed subject matter of claim 10 is not disclosed to be a structural component of the tensioning device of the elected Species B3.  On the other hand, as clearly shown in Figures 4 and 5 and described in the specification, the tensioning device (414) of each of the nonelected Species B1 and B2 comprises "a connecting bar" (416), "a regulating end" (417), and "a fastening end" (415) fastened to the "connecting bar" (416).  Therefore, claim 10 and claims dependent therefrom (i.e., claims 11-13) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 03/09/2020 and 05/29/2020 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "412" (Figure 4); "613" (Figure 6).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0040, line 3, "a fastening area 301" appears to be --a fastening area 302--.
Paragraph 0040, line 3, "a connection area 302" appears to be --a connection area 303--.
Paragraph 0043, line 9, "405" appears to be --404--.
Paragraph 0051, line 2, "second" appears to be --first--.
Paragraph 0063, line 2, "601" appears to be --603--.
Appropriate correction is required.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:
Claim 4, line 3, "their respective" appears to be --the--.
Claim 5, line 5, the applicant is advised to change --the externally-threaded regulating rod-- to --the regulating rod--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, it is recited in lines 1-5, "wherein toothed protrusions are disposed on one side that is of the first mounting part of the first connection assembly and that faces the second connection assembly, and on one side that is of the second mounting part of the second connection assembly and that faces the first connection assembly."  The instant limitations are indefinite because they are amenable to two plausible claim constructions.  For example, do the limitations mean --wherein the connection mechanical part comprises toothed protrusions, one or more of the toothed protrusions are disposed on one side that is of the first mounting part of the first connection assembly and that faces the second connection assembly, and one or more of the toothed protrusions are disposed on one side that is of the second mounting part of the second connection assembly and that faces the first connection assembly-- or --wherein a first plurality of toothed protrusions are disposed on one side that is of the first mounting part of the first connection assembly and that faces the second connection assembly, and a second plurality of toothed protrusions are disposed on one side that is of the second mounting part of the second connection assembly and that faces the first connection assembly--?  "[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  Similar rejection applies to the limitations of claim 18 (lines 1-5).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. (US 4,190,224), hereinafter LeBlanc, in view of Lester et al.  (US 10,312,855 B2), hereinafter Lester.
Regarding claim 1, LeBlanc discloses a connection mechanical part (10, fig 1), the connection mechanical part comprising: a first connection assembly (12, 22, 30, 34, 36, fig 1) comprising a first connection part (12a, fig 3, see annotation, the right part of the first connection assembly 12, 22, 30, 34, 36), a first mounting part (12b, fig 3, see annotation, the left part of the first connection assembly 12, 22, 30, 34, 36) and a first 
[AltContent: arrow][AltContent: textbox (20b – Regulating End)][AltContent: textbox (12c – First Hinge Mounting Part)]
[AltContent: textbox (20a – Regulating Rod)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    425
    531
    media_image1.png
    Greyscale

[AltContent: textbox (12a – First Connection Part)][AltContent: textbox (12b – First Mounting Part)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (14b – Second Mounting Part)]
[AltContent: arrow][AltContent: textbox (14a – Second Connection Part)]
[AltContent: arrow]
[AltContent: textbox (14c – Second Hinge Mounting Part)]


Lester teaches a connection mechanical part (200, 220, 230, 500, figs 13 & 14) of a photovoltaic module (col 3, line 36) connected to an optimizer (100, fig 14, see annotation, also see Figure 1) through the connection mechanical part, with the optimizer being fastened to the connection mechanical part (see Figure 14), the connection mechanical part comprising: a first connection assembly (500, fig 14), a second connection assembly (200, fig 14), and a tensioning device (220, 230, fig 13) disposed between the first connection assembly and the second connection assembly (see Figure 13), wherein the optimizer is fastened between the first connection assembly and the tensioning device (see Figure 14).
[AltContent: textbox (100 – Optimizer)][AltContent: textbox (220 – Regulating Rod)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    378
    746
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    349
    448
    media_image3.png
    Greyscale






LeBlanc and Lester are analogous art because they are at least from the same field of endeavor, i.e., connection mechanical parts.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to 
Regarding claim 2, wherein the first connection assembly and the second connection assembly are attached or detached by adjusting the tensioning device to connect the connection mechanical part to the photovoltaic module (LeBlanc: see Figures 1 and 3, see col 3, lines 46-56; Lester: see Figure 14).
Regarding claim 3, wherein the first hinge mounting part of the first connection assembly further comprises a mounting groove (LeBlanc: 21, fig 2) that matches the second hinge mounting part, and a notch (LeBlanc: 19a, 19b, fig 2, see annotation below, the left notch and the right notch adjacent the element 19) is further disposed on each of two sides of the second hinge mounting part (LeBlanc: see Figure 2).
Regarding claim 4, wherein the first connection assembly and the second connection assembly are hinge-connected to each other by a common axis (LeBlanc: 16a, fig 2, see annotation below, the axis of the pin 16) formed by their respective first and second hinge mounting parts (LeBlanc: see Figure 2).


    PNG
    media_image4.png
    434
    336
    media_image4.png
    Greyscale

[AltContent: textbox (16a – Common Axis)][AltContent: arrow]

[AltContent: connector]
[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (19b – Notch)][AltContent: textbox (19a – Notch)]


Regarding claim 5, wherein the tensioning device comprises a regulating rod (LeBlanc: 20a, fig 3, see annotation, the rod of the tensioning device 20) that is externally threaded (LeBlanc: see Figure 3), and a regulating end (LeBlanc: 20b, fig 3, see annotation, the end of the tensioning device 20) fastened to one end of the regulating rod; the first connection part or the second connection part is internally threaded to match the externally-threaded regulating rod (LeBlanc: col 3, lines 46-48).
Regarding claim 6, wherein the connection mechanical part is clamped to or detached from the photovoltaic module by adjusting a relative position of the regulating rod on the first connection assembly or the second connection assembly (LeBlanc: see Figures 1 and 3, see col 3, lines 46-56; Lester: see Figure 14).
Regarding claim 16, LeBlanc, as modified by Lester with respect to claim 1, does not teach the connection mechanical part, wherein the regulating end is a flange nut.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the regulating end (LeBlanc: 20b, fig 3, see annotation) as a flange nut (Lester: 230, fig 13, see col 5, line 32) as taught by Lester.  The motivation would have been to allow tools, e.g., wrenches, to be used with the flange nut, thereby more effectively tightening or more easily releasing the tensioning device.  Therefore, it would have been obvious to combine LeBlanc and Lester to obtain the invention as specified in claim 16.

Claims 17 and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. (US 4,190,224), hereinafter LeBlanc, in view of Lester et al.  (US 10,312,855 B2), hereinafter Lester, and Andersen et al. (US 7,243,402 B2), hereinafter Andersen.
Regarding claim 17, LeBlanc, as modified by Lester with respect to claim 1, teaches the mechanical connection part, wherein protrusions (LeBlanc: 34, 36, 40, 44, figs 1 & 3) are disposed on one side that is of the first mounting part of the first connection assembly and that faces the second connection assembly (LeBlanc: see Figure 1), and on one side that is of the second mounting part of the second connection assembly and that faces the first connection assembly (LeBlanc: see Figure 3).

Andersen teaches a connection mechanical part (20, fig 1) comprising: a first connection assembly (30a, fig 1) having a first mounting part (32a, fig 1); and a second connection assembly (30b, fig 1) having a second mounting part (32b, fig 1); wherein toothed protrusions (34a, 34b, fig 6) are disposed on one side (33a, fig 6) that is of the first mounting part of the first connection assembly and that faces the second connection assembly (see Figure 6), and on one side (33b, fig 6) that is of the second mounting part of the second connection assembly and that faces the first connection assembly (see Figure 6).

    PNG
    media_image5.png
    400
    556
    media_image5.png
    Greyscale








Andersen is analogous art because it is at least from the same field of endeavor, i.e., connection mechanical parts.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the protrusions (LeBlanc: 34, 36, 40, 44, figs 1 & 3) as toothed protrusions (Andersen: 34a, 34b, fig 6) as taught by Andersen.  The motivation would have been to enhance 
Regarding claim 18, LeBlanc, as modified by Lester and Andersen (see above discussions with respect to claims 1 and 17), teaches the connection mechanical part, wherein pointed protrusions (LeBlanc: 34, 36, 40, 44, figs 1 & 3, as modified by, Andersen: 34a, 34b, fig 6) are disposed on one side that is of the first mounting part of the first connection assembly and that faces the second connection assembly (LeBlanc: see Figure 1; Andersen: see Figure 6), and on one side that is of the second mounting part of the second connection assembly and that faces the first connection assembly (LeBlanc: see Figure 3; Andersen: see Figure 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various connection mechanical parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/Muhammad Ijaz/Primary Examiner, Art Unit 3631